Title: To Benjamin Franklin from Madame Brillon with a Note from Jacques Brillon de Jouy, 20 October 1781
From: Brillon de Jouy, Anne-Louise Boivin d’Hardancourt,Brillon de Jouy, Jacques
To: Franklin, Benjamin


ce 20 octobre [1781] a marseille
J’ai reçu a mon arrivée ici mon bon papa votre léttre du 1er octobre, elle m’a fait un sensible plaisir, j’y ai retrouvé des marques de votre amitié, et une teinte de cétte gayeté et de cétte galanterie qui fais que toutes les fémmes vous aiment parceque vous les aimés toutes; votre proposition de me portér sur vos aisles si vous étiés l’ange gabriél m’a fait rire mais je ne l’accépterois pas quoique je ne sois plus n’y trés jeune n’y viérge; cet ange étoit un fin compére et votre substance unie a la siénne deviendroit trop dangereuse, j’aurois peur de quelques miracles, et les miracles entre femmes et anges pourroient bien ne pas toujours amener un rédempteur:/:
Je commence a estre mieux qu’au début de mon voyage le beau climat que nous gagnons insensiblement rend mes nérfs un peu plus traitables, je mange beaucoup plus qu’a mon ordinaire et ne déséspére pas d’en estre au boeuf fumé a mon retour, je dors trés mal encore et j’en suis d’autant plus fâchée que je pense a mes amis avéc regrét, au lieu qu’un songe agréable me feroit croire éstre avéc eux, et dut l’illusion se détruire au réveil, elle auroit toujours été douce:
Je me suis arrangée mon bon ami pour écrire altérnativement a mon grand voisin et a vous, Celui auqu’el je n’écrirai pas voudra bien dire a l’autre que je l’aime de tout mon Coeur, et lorsque ce sera votre tour vous y joindrés une embrassade pour la bonne voisine, pour sa fille pour la petite mére Caillot, pour toutes les aimables et jolies femmes de ma connoissance que vous rencontrerés vous voyés que ne pouvant vous amusér n’y par mes noéls n’y par les échécs, je chérche a vous procurér d’autres plaisirs si vous eussiés été a avignon avéc nous, C’est là que vous auriés eu envie d’embrassér, les fémmes y sont charmantes je n’en ai pas vûe une que je n’ai pensé a vous: adieu mon bon papa je ne vous conte pas les détails de me routte je les ai écrits au voisin qui vous en fera part je m’en tiens a vous assurér de l’amitié la plus constante et la plus tendre:

Nos amitiés je vous prie a mr votre fils; voulés vous bien vous chargér de dire a mr le Comte d’Estaing que nous l’avons vû, qu’il a bon air, qu’on le veut vendre 140 mil franc, qu’il les vaut bien, et que nous avions envie de l’achetér pour allér vous voir en amérique, mais le Congrés vous laissant avéc nous, nous avons laissé le Comte d’éstaing sur le port, et nous l’irons revoir a passy avéc vous quand le midi m’aura rendue ou plus forte ou moins foible:/:
[In M. Brillon’s hand:] Cher et Respectable Papa, ma femme vous a tout dit, surtout en vous renvoyant a M. Le veillard a qui elle a Soin de marquer tous les details de notre voyage.
Jay reçu par Made. Le veillard que j’en ai bien remercié des nouvelles de votre cher fils qui nous interesse Si particulierement tant pour lui que pour vous.
Jay tout lieu d’augurer bien, de notre voyage par l’effet de ce que nous avons deja eprouvé pour ma femme. Jespere baucoup de Son Sejour a Nice, quon nous confirme etre le meilleur non Seulement de la Provence, mais meme de l’Italie, excepté Naples.
Voulès vous bien Mon cher Papa vous charger de mils respects pour Made. Helvetius et de toute Sorte de Compliments pour Son bon grand abbé. Je vous embrasses de tout mon Coeur; et votre excellent petit fils, aussi.
M. franklin.
 
Endorsed: Made & Monsr Brillon
